ACCEPTED
                                                                                             09-17-00133-CR
                                                                                  NINTH COURT OF APPEALS
                                                                                         BEAUMONT, TEXAS
                                                                                          12/13/2017 9:46 AM
                                                                                      CAROL ANNE HARLEY
                                                                                                      CLERK

                           CAUSE NO. 09-17-00133-CR

JAMES DWAYNE CROWLEY                        §   IN THE COURT OF APPEALS
                                                                FILED IN FOR
                                                                  9th COURT OF APPEALS
                                            §                         BEAUMONT, TEXAS
V.                                          §   THE NINTH       DISTRICT     OF TEXAS,
                                                                  12/13/2017 9:46:56 AM
                                            §                       CAROL ANNE HARLEY
                                                                           Clerk
THE STATE OF TEXAS                          §   AT BEAUMONT, TEXAS

         ____________________________________________________

                        STATE’S MOTION FOR
                 EXTENSION OF TIME TO FILE BRIEF
         ____________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW the State of Texas, by the undersigned assistant district

attorney, and moves the Court for an extension of time to file its appellate brief in the

above-captioned case. The State would respectfully show the Court the following:

      1. On March 22, 2017, a jury found the appellant guilty of aggravated

robbery and assessed his punishment at life imprisonment.

      2. The appellant filed his notice of appeal on March 31, 2017.

      3. The appellant filed his brief on November 13, 2017.

      4. The State’s brief is due to be filed in this Court on December 13, 2017.

      5. The State has not previously requested extension of time to file its brief.

      6. The State hereby requests a 30-day extension of time to file its brief, until

          June 9, 2017.


                                           1
      7. Good cause exists for the requested extension of time, for the following

reasons:

             In the past thirty days, the undersigned counsel for the State has been
      require to prepare and file the State’s motion to designate factual issues for
      resolution in Ex parte William Stephen Carpenter, Cause No.
      14-03-03494-CR-(3); the State’s motion to designate factual issues for
      resolution in Ex parte Barron Washington, Cause No. 15-10-11054-CR-(2);
      the State’s answer to application for post-conviction writ of habeas corpus in
      Ex parte Kenneth Dale Hardy, Cause No. 13-05-05833-CR-(1); and the
      State’s brief in Trenard Jermaine Smith v. The State of Texas, Cause No.
      09-17-00081-CR.

            Our office was also closed on November 23rd and November 24th
      2017 for the Thanksgiving holiday.

           Consequently, counsel has not had sufficient time to prepare an
      adequate State’s brief in this case.




                                         2
      THEREFORE, the State requests an extension of time to file its brief until

January 12, 2017, in this case.



                                                  Respectfully submitted,

                                                  BRETT W. LIGON
                                                  District Attorney
                                                  Montgomery County, Texas


                                                  /s/ Philip S. Harris
                                                  PHILIP S. HARRIS
                                                  Assistant District Attorney
                                                  Montgomery County, Texas
                                                  S.B.T. No. 24086583
                                                  207 W. Phillips, Second Floor
                                                  Conroe, Texas 77301
                                                  (936) 539-7800
                                                  E-mail: Philip.Harris@mctx.org


                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was sent

by   e-mail    to   Michael       T.   Griffin,    attorney   for   the     appellant,   at

mtg@griffinandcain.com, on the date of the filing of the original with the Clerk of

this Court.

                                                        /s/ Philip S. Harris
                                                        PHILIP S. HARRIS
                                                        Assistant District Attorney
                                                        Montgomery County, Texas

                                            3